Morel v Holy Spirit Assn. for the Unification of World Christianity (2015 NY Slip Op 02425)





Morel v Holy Spirit Assn. for the Unification of World Christianity


2015 NY Slip Op 02425


Decided on March 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2015

Tom, J.P., Renwick, DeGrasse, Manzanet-Daniels, Clark, JJ.


14608 112782/10 590138/12

[*1] Cosme Morel, Plaintiff,
vThe Holy Spirit Association for the Unification of World Christianity, et al., Defendants. 
The Holy Spirit Association for the Unification of World Christianity, et al., Third-Party Plaintiffs-Respondents, M & T Real Estate Trust, Third-Party Plaintiff, 
34th Street Diner, Inc. Doing business as Tick Tock Diner, Third-Party Defendant-Appellant.


Gallo Vitucci Klar LLP, New York (Chad E. Sjoquist of counsel), for appellant.
Mauro Lilling Naparty LLP, Woodbury (Seth M. Weinberg of counsel), for respondents.

Order, Supreme Court, New York County (Paul Wooten, J.), entered December 13, 2013, which, to the extent appealed from, granted third-party plaintiffs Holy Spirit Association for the Unification of World Christianity and New York Hotel Management Company, Inc.'s motion to reargue the prior order, same court and Justice, entered August 10, 2012, dismissing New York Hotel's claim for contractual indemnification against third-party defendant, and upon reargument, reinstated said claim, unanimously affirmed, without costs.
The motion court correctly determined that the lease agreement, as altered by its sixth and [*2]seventh smendments, clearly and unambiguously expanded the definition of an "Owner" to be indemnified by third-party defendant to include New York Hotel Management Company.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2015
CLERK